Citation Nr: 1537114	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-00 041A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to recognition as a surviving spouse for basic eligibility for VA Dependency and Indemnity Compensation (DIC) benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to September 1971, which included service in the Republic of Vietnam.  The Veteran died in August 2011 and the appellant is his former spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in November 2011 by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2015, the appellant appeared at a video-conference hearing conducted by the undersigned Veterans Law Judge.  


FINDING OF FACT

The appellant was not legally married to the Veteran at the time of his death.


CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving spouse for the purpose of establishing basic eligibility for VA DIC benefits have not been met.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. § 3.50 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The November 2011 decision denying the appellant's claim apprised of the legal requirements for recognition as the Veteran's surviving spouse, and the claim was subsequently readjudicated, as reflected in a December 2012 statement of the case, thereby curing any potential prejudice caused by the timing of the notice provided.  In any event, the case is decided as a matter of law.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue decided on appeal has been obtained.  Specifically, the information pertaining to the appellant's relationship to the Veteran has been obtained.  Moreover, the appellant has not identified any evidence, not of record, relevant to her claim.  Thus, VA's duty to assist has been met.

Recognition of Surviving Spouse for Purposes of DIC Eligibility

The appellant seeks recognition as the Veteran's surviving spouse, and related entitlement to DIC benefits, on the premise that while she divorced the Veteran in 1994, the divorce was caused by the Veteran's misconduct and through no fault of her own.  

VA DIC benefits are payable to a veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1311.  A "surviving spouse" is a person who had a legally recognized marriage to a veteran at the time of the veteran's death; who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation either due to the veteran's misconduct or procured solely by the veteran, without fault of the spouse; and who has not remarried.  38 C.F.R. § 3.50(b).

By her own report, the appellant and the Veteran were divorced in approximately 1994 and no longer married at the time of his death in 2011.  This chronology is reflected in legal documents submitted by the appellant and a June 2011 service connection compensation award letter indicating that the Veteran had no dependents.  Accordingly, the appellant is ineligible to be recognized as the Veteran's surviving spouse as a matter of law.

With regard to the appellant's assertion that her separation and ultimate divorce from the Veteran were the result of the Veteran's own misconduct, primarily his adulterous behavior and other abusive conduct, she posits that she should be recognized as the Veteran's surviving spouse pursuant to the provisions of 38 C.F.R. § 3.50(b) that negate the requirement of cohabitation when a separation is procured by a veteran's misconduct.  However, this provision has been interpreted as only applicable in situations where the veteran and surviving spouse ceased cohabitating but nevertheless remained legally married.  See Haynes v. McDonald, 785 F.3d 614 (Fed. Cir. 2014) (holding that the statute authorizing pensions, compensation, and dependency and indemnity compensation for surviving spouses of veterans provides no exception to the requirement that the spouse and veteran be married at the time of the veteran's death).  

Thus, while the Board finds the appellant's argument sympathetic, the Board is nevertheless bound by applicable case law and regulation, and the law is dispositive of the claim.  Accordingly, the claim must be denied as a matter of law.  


(CONTINUED ON NEXT PAGE)

ORDER

Basic eligibility as a surviving spouse for VA DIC benefits is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


